                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Zebadiah J. Comb,                            )
                                             )
                      Petitioner,            )
                                             )       Civil Action No. 1:19-cv-03302-TMC
       v.                                    )
                                             )                    ORDER
J. Hutchinson,                               )
                                             )
                      Respondent.            )


       Petitioner Zebadiah J. Comb, a federal prisoner proceeding pro se and in forma pauperis,

filed a petition seeking habeas relief pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance

with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a

magistrate judge for pretrial handling. Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court dismiss the petition without prejudice

and without requiring Respondent to file a return. (ECF No. 6). Petitioner was advised of his right

to object to the Report. (ECF No. 6-1). However, Petitioner filed no objections, and the time to do

so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).


                                                 1
        After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the Report (ECF No. 6), which is incorporated herein by reference.

Accordingly, this case is DISMISSED without prejudice and without requiring Respondent to file

a return.

        IT IS SO ORDERED.


                                                    s/Timothy M. Cain
                                                    United States District Judge

Anderson, South Carolina
January 2, 2020




                                                2
